Exhibit 10.2

 

Execution Version

 

SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of February 25, 2016, is made by and between SUMMIT
MIDSTREAM HOLDINGS, LLC, a limited liability company organized under the laws of
Delaware (the “Borrower”), each of the other Loan Parties party hereto, each
Issuing Bank, WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative agent
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”), collateral agent (in such capacity, together with its
successors in such capacity, the “Collateral Agent”) and as swingline lender (in
such capacity, together with its successors in such capacity, the “Swingline
Lender”) under the hereinafter-defined Credit Agreement, and the Lenders party
hereto.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Administrative Agent (as successor in interest to The
Royal Bank of Scotland plc) and the lenders from time to time party thereto (the
“Lenders”) have entered into a Second Amended and Restated Credit Agreement
dated as of November 1, 2013, as amended by that First Amendment dated as of
October 15, 2015 (as otherwise previously amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”); and

 

WHEREAS, the Borrower has notified the Administrative Agent that it intends to
acquire 100% of the equity interests in certain operating companies and certain
other equity interests from Summit Midstream Partners Holdings, LLC (“Topco”)
and, in connection with such acquisition, it intends to (i) increase the total
Revolving Facility Commitments by adding certain new Second Amendment New
Lenders (as defined below) and increasing the Revolving Facility Commitments of
the Second Amendment Increasing Lenders (as defined below) and (ii) make certain
amendments to the Credit Agreement, as further set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
representations and warranties herein set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Borrower, the Loan Parties party hereto, the Collateral Agent, each Issuing
Bank, each Swingline Lender, the Administrative Agent and the undersigned
Required Lenders do hereby agree as follows:

 

1.             Amendments to Credit Agreement.

 

(a)           Section 1.02 of the Credit Agreement is hereby amended as follows:

 

(i)            Each of the following definitions are amended and restated in
their entirety as follows:

 

“Acquisition Period” shall mean a period elected by the Borrower, with each such
election to be exercised by the Borrower delivering written notice thereof to
the Administrative Agent (who

 

--------------------------------------------------------------------------------


 

shall thereafter promptly notify the Lenders), commencing with the funding of
the purchase price for any Permitted Business Acquisition hereunder and ending
on the earlier of (a) the date that is 270 days after the date of such funding
(provided, however, that with respect to the 2016 Acquisition, such date shall
be December 31, 2016), and (b) the Borrower’s election to terminate such
Acquisition Period, such election to be exercised by the Borrower delivering
notice thereof to the Administrative Agent (who shall thereafter promptly notify
the Lenders); provided, that, (i) once any Acquisition Period is in effect, the
next Acquisition Period may not commence until the termination of such
Acquisition Period then in effect and (ii) after giving effect to the
termination of such Acquisition Period in effect, the Borrower shall be in
compliance, on a Pro Forma Basis, with the Financial Performance Covenants and
no Event of Default shall have occurred and be continuing.

 

“Co-Documentation Agents” shall mean, collectively, Bank of America, N.A.,
Compass Bank and Regions Bank, each in its capacity as documentation agent. 
Notwithstanding anything to the contrary herein, this definition supersedes the
definition contained in the introductory paragraph of this Agreement.

 

“Co-Syndication Agents” shall mean, collectively, BMO Harris Financing, Inc.,
Deutsche Bank Trust Company Americas, ING Capital LLC, Royal Bank of Canada and
Toronto Dominion (Texas) LLC, each  in its capacity as syndication agent. 
Notwithstanding anything to the contrary herein, this definition supersedes the
definition contained in the introductory paragraph of this Agreement.

 

“Consolidated Debt” at any date shall mean (without duplication) all
Indebtedness consisting of Capital Lease Obligations, Indebtedness for borrowed
money (other than letters of credit and performance bonds to the extent
undrawn), Indebtedness consisting of Letters of Credit issued at the request of
a Loan Party on the behalf of an entity that is neither a Loan Party nor a
Restricted Subsidiary and Indebtedness in respect of the deferred purchase price
of property or services of the Borrower and the Restricted Subsidiaries (other
than the Deferred True-up Obligation) determined on a consolidated basis on such
date.

 

“Consolidated Net Debt” at any date shall mean Consolidated Debt of the Borrower
and the Restricted Subsidiaries on such date minus cash and Permitted
Investments of the Borrower and the Restricted Subsidiaries on such date, in an
aggregate amount not to exceed U.S.$50.0 million, to the extent the same (a) is
not being

 

2

--------------------------------------------------------------------------------


 

held as cash collateral (other than as Collateral), (b) does not constitute
escrowed funds for any purpose, (c) does not represent a minimum balance
requirement and (d) is not subject to other restrictions on withdrawal.

 

“Joint Lead Arrangers” shall mean, collectively, (a) each joint lead arranger
contained in the introductory paragraph of this Agreement other than (i) RBSSI
and (ii) Regions Bank is replaced by Regions Securities LLC and (b) TD
Securities (USA) LLC, in its capacity as joint lead arranger.  Notwithstanding
anything to the contrary herein, this definition supersedes the definition
contained in the introductory paragraph of this Agreement.

 

“Liquidity” shall mean the aggregate Available Unused Commitments that would be
permitted to be drawn in compliance with the Financial Performance Covenants,
calculated on a Pro Forma Basis for such maximum permitted Borrowing, together
with cash and Permitted Investments of the Borrower.

 

“Loan Documents” shall mean this Agreement, the Letters of Credit, the
Collateral Documents, the Deferred True-up Obligation Subordination Agreement
and any promissory note issued under Section 2.09(e), as amended, supplemented
or otherwise modified from time to time.

 

“Material Subsidiary” shall mean (a) each Restricted Subsidiary of the Borrower
that (i) is a Wholly Owned Subsidiary of the Borrower now existing or hereafter
acquired or formed by the Borrower which on a consolidated basis for such
Restricted Subsidiary and its Subsidiaries for the applicable Test Period,
accounted for more than 5% of EBITDA, or (ii) becomes a Subsidiary Loan Party as
required pursuant to Section 5.10(f) and (b) the Consolidator Partnership.

 

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Eurodollar Loans and ABR Loans pursuant to Section 2.01 representing the maximum
aggregate permitted amount of such Revolving Facility Lender’s Revolving
Facility Credit Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.08, (b) increased from time to time pursuant
to Section 2.20, (c) reduced or increased from time to time pursuant to
assignments by or to such Lender under Section 9.04 and (d) otherwise modified
as permitted by this Agreement.  The initial amount of each Revolving Facility
Lender’s Revolving Facility Commitment is set forth on Schedule 2.01, or in the
Assignment

 

3

--------------------------------------------------------------------------------


 

and Acceptance pursuant to which such Revolving Facility Lender shall have
assumed its Revolving Facility Commitment, as applicable.  The aggregate amount
of the Revolving Facility Commitments on the Second Amendment Effective Date is
U.S.$1.250 billion.  To the extent applicable, Revolving Facility Commitments
shall include the Incremental Commitments of any Incremental Lender.”

 

(ii)           By adding the following defined terms in appropriate alphabetical
order:

 

“2016 Acquired Entities” shall mean, collectively, (1) 100% of the Equity
Interests of each of Meadowlark Midstream Company, LLC, a Delaware limited
liability company, Tioga Midstream, LLC, a Delaware limited liability company,
Summit Utica and Consolidator GP; provided that each such entity other than
Consolidator GP may be acquired indirectly pursuant to the 2016 Acquisition and
(2) Consolidator Partnership, which shall be acquired in the 2016 Acquisition by
the indirect acquisition of 100% of the Equity Interests constituting general
partnership interests and the direct acquisition of 99% of the Equity Interests
constituting limited partnership interests.

 

“2016 Acquired Interests” shall mean all of the Equity Interests of the Ohio
Joint Ventures held by Sponsor or its Subsidiaries.

 

“2016 Acquisition” shall mean the acquisition by the Borrower of the 2016
Acquired Entities and the 2016 Acquired Interests on the Second Amendment
Effective Date in accordance with the 2016 Contribution Agreement.

 

“2016 Contribution Agreement” shall mean that certain Contribution Agreement
dated as of February [ · ], 2016 by and between Topco and the MLP Entity.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Consolidator GP” means Summit Midstream OpCo GP, LLC, a Delaware limited
liability company.

 

4

--------------------------------------------------------------------------------


 

“Consolidator Partnership” means Summit Midstream OpCo, LP, a Delaware limited
partnership.

 

“Deferred True-up Obligation” shall mean the MLP Entity’s obligation, as set
forth in the 2016 Contribution Agreement, to pay the Remaining Consideration (as
defined in the 2016 Contribution Agreement) to Topco no earlier than March 1,
2020, and which Remaining Consideration may be paid (in the sole discretion of
the Borrower and the MLP Entity) in either cash, MLP Entity limited partnership
units or a combination thereof.

 

“Deferred True-up Obligation Subordination Agreement” shall mean that certain
Subordination Agreement by and among the Borrower, the MLP Entity, the
Collateral Agent and Topco dated as of the Second Amendment Effective Date.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Second Amendment” shall mean that certain Second Amendment to Second Amended
and Restated Credit Agreement dated as of February 25, 2016, by and among the
Borrower, the Subsidiary Loan Parties, the MLP Entity, the Administrative Agent
and the Lenders party thereto.

 

“Second Amendment Additional Mortgages”  shall mean one or more Mortgages, in
form for recording in the recording office of each jurisdiction with respect to
certain of the Gathering System

 

5

--------------------------------------------------------------------------------


 

Real Property acquired in the 2016 Acquisition such that not less than a
substantial majority (as mutually agreed by the Borrower and the Collateral
Agent each acting reasonably and in good faith) of the value (including the fair
market value of improvements owned by the Borrower or any Subsidiary Loan Party
and located thereon or thereunder) of the Gathering System Real Property as of
the Second Amendment Effective Date (after giving effect to the 2016
Acquisition) shall be subject to the Lien of a Mortgage.

 

“Second Amendment Date Mortgage Amendment” shall mean the amendments,
supplements or other modifications to the applicable Mortgages in existence
prior to the Second Amendment Effective Date that may be necessary or advisable
in light of the Second Amendment and the increase in the Revolving Facility
Commitments pursuant thereto.

 

“Second Amendment Date Mortgages” shall mean each Mortgage with respect to the
Gathering System Real Property owned by the 2016 Acquired Entities on the Second
Amendment Effective Date  that was subject to a mortgage securing obligations
under Topco’s credit facility.  Such Mortgages are required to be delivered on
the Second Amendment Effective Date.

 

“Second Amendment Effective Date” shall mean first date on which all of the
conditions specified in Section 2 of the Second Amendment have been satisfied.

 

“Summit Utica” shall mean Summit Midstream Utica, LLC, a Delaware limited
liability company.

 

“Topco” shall mean Summit Midstream Partners Holdings, LLC, a Delaware limited
liability company.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

(iii)          The definition of “Applicable Margin” is amended by amending and
restating the penultimate paragraph thereof in its entirety as follows:

 

“For purposes of the foregoing, (i) the Leverage Ratio shall be determined as of
the end of each fiscal quarter of the Borrower’s fiscal year based upon the
consolidated financial information of the Borrower and the Restricted
Subsidiaries delivered pursuant to Section 5.04(a) or Section 5.04(b) (and for
the

 

6

--------------------------------------------------------------------------------


 

period commencing on the Second Amendment Effective Date and continuing until
the compliance certificate for the quarter ended March 31, 2016, is delivered
pursuant to Section 5.04(c)(i)(B), the Applicable Margin in effect for
Eurodollar Loans shall be 2.75%, for ABR Loans shall be 1.75% and for the
Commitment Fee shall be 0.50%), and (ii) each change in the Applicable Margin
resulting from a change in the Leverage Ratio shall be effective on the first
Business Day after the date of delivery to the Administrative Agent of such
consolidated financial information indicating such change and ending on the date
immediately preceding the effective date of the next such change; provided, that
the Leverage Ratio shall be deemed to be in Category 1 at the option of the
Administrative Agent or the Required Lenders, at any time during which the
Borrower fails to deliver the consolidated financial information when required
to be delivered pursuant to Section 5.04(a) or Section 5.04(b), during the
period from the expiration of the time for delivery thereof until such
consolidated financial information is delivered.”

 

(iv)          The definition of “Defaulting Lender” is hereby amended by
amending and restating clause (e) thereof in its entirety as follows:

 

“(e) has, or has a direct or indirect parent company that, other than via an
Undisclosed Administration, has, (i) become the subject of a proceeding under
any bankruptcy or insolvency laws, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or (iii) become the subject
of a Bail-in Action;”

 

(v)           The definition of “EBITDA” is amended as follows:

 

(A)          Clause (b) of the definition of “EBITDA” is amended and restated in
its entirety as follows:

 

“(b) to the extent such amounts increased such Consolidated Net Income for the
respective period for which EBITDA is being determined, noncash items increasing
Consolidated Net Income for such period (but excluding any such items which
represent the reversal in such period of any accrual of, or cash reserve for,
anticipated cash charges in any prior period where such accrual or reserve is no
longer required), including, without limitation, any income or gains resulting
from prepayments, redemptions, purchases or other satisfaction prior to the
scheduled maturity thereof of Permitted Junior Debt at a discount from face
value; provided that EBITDA for any period may include, at the Borrower’s
option, Material Project EBITDA Adjustments for such period.”

 

(B)          The definition of “EBITDA” is amended by adding the following
paragraph to the end thereof:

 

7

--------------------------------------------------------------------------------


 

“For each calculation period ending on or prior to September 30, 2016, for
purposes of determining EBITDA with respect to the Ohio Joint Ventures and
Summit Utica, without duplication, for (a) the period ending on March 31, 2016,
EBITDA for such entities shall be deemed to be equal to EBITDA for such entities
for the fiscal quarter then ending, multiplied by 4, (b) the period ending on
June 30, 2016, EBITDA for such entities shall be deemed to be equal to EBITDA
for such entities for the two consecutive full fiscal quarters then ending,
multiplied by 2, and (c) the period ending on September 30, 2016, EBITDA for
such entities shall be deemed to be equal to EBITDA for such entities for the
three consecutive full fiscal quarters then ending, multiplied by 4/3.”

 

(b)           Section 2.22(b)(i) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(i) all or any part of such Swingline Exposure or Revolving L/C Exposure shall
be reallocated among the non-Defaulting Lenders in accordance with their
respective Revolving Facility Percentages but only to the extent (A) such
reallocation does not cause the aggregate Revolving Facility Credit Exposure of
any non-Defaulting Lender to exceed such non-Defaulting Lender’s Revolving
Facility Commitment and (B) the conditions set forth in Section 4.01 are
satisfied at such time.  Subject to Section 9.25, no reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a non-Defaulting Lender as a result of such
non-Defaulting Lender’s increased exposure following such reallocation;”

 

(c)           Section 5.04(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(a)                 (i) within 120 days after the end of each fiscal year, the
MLP Entity’s Form 10-K in respect of such fiscal year, as filed with the SEC; or
(ii) if the MLP Entity is no longer a public company or, if at any time, the MLP
Entity has any direct operating Subsidiary other than the Borrower, within 120
days after the end of each fiscal year, a consolidated balance sheet and related
statements of operations, cash flows and owners’ equity showing the financial
position of (A) the Borrower and its Restricted Subsidiaries on a consolidated
basis and (B) the Ohio Joint Ventures, in each case, as of the close of such
fiscal year and the consolidated results of its operations during such year and
setting forth in comparative form the corresponding figures for the prior fiscal
year, all audited by independent accountants of recognized national standing
reasonably acceptable to the Administrative Agent and accompanied by an opinion
of such accountants (which shall not be qualified in any material respect) to
the effect that such consolidated financial statements fairly present, in all
material respects, the financial position and results of operations of the
Borrower and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP or the financial position and results of operations of the Ohio Joint
Ventures, as applicable;”

 

8

--------------------------------------------------------------------------------


 

(d)           Section 5.04(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(b)(i) within 60 days after the end of each of the first three fiscal quarters
of each fiscal year, the MLP Entity’s Form 10-Q in respect of such fiscal
quarter, as filed with the SEC; or (ii) if the MLP Entity is no longer a public
company or, if at any time, the MLP Entity has any direct operating Subsidiary
other than the Borrower, within 60 days after the end of each of the first three
fiscal quarters of each fiscal year, an unaudited consolidated balance sheet and
related statements of operations and cash flows showing the financial position
of (A) the Borrower and its Restricted Subsidiaries on a consolidated basis and
(B) the Ohio Joint Ventures, in each case, as of the close of such fiscal
quarter and the consolidated results of its operations during such fiscal
quarter and the then-elapsed portion of the fiscal year and setting forth in
comparative form the corresponding figures for the corresponding periods of the
prior fiscal year, all certified by a Financial Officer, on behalf of the
Borrower, to the best of the Borrower’s knowledge, as fairly presenting, in all
material respects, the financial position and results of operations of the
Borrower and its Restricted Subsidiaries on a consolidated basis in accordance
with GAAP or the financial position and results of operations of the Ohio Joint
Ventures, as applicable (in each case, subject to normal year-end audit
adjustments and the absence of footnotes);”

 

(e)           Section 5.12 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“Section 5.12        Post-Closing Conditions.  Within 60 days following the
Second Amendment Effective Date (or such longer period of time as the Collateral
Agent may consent to in its sole discretion), the Collateral Agent shall receive
the following:

 

(a)                   each Second Amendment Additional Mortgage, duly executed
and acknowledged by the Borrower or the applicable Subsidiary Loan Party, and in
the proper form for recording in the applicable recording office, together with
such certificates, affidavits or questionnaires as shall be required under
applicable law in connection with the recording or filing thereof, in each case
in form and substance reasonably satisfactory to the Collateral Agent;

 

(b)                   a Second Amendment Date Mortgage Amendment with respect to
each existing Mortgage, duly executed and acknowledged by the Borrower or the
applicable Subsidiary Loan Party, and in the proper form for recording in the
applicable recording office, together with such certificates, affidavits or
questionnaires as shall be required under applicable law in connection with the
recording or filing thereof, in each case in form and substance reasonably
satisfactory to the Collateral Agent;

 

(c)                   with respect to each Second Amendment Additional Mortgage
and each Second Amendment Date Mortgage Amendment (unless otherwise

 

9

--------------------------------------------------------------------------------


 

consented to by the Collateral Agent in its sole discretion), opinions of local
counsel or such other special counsel to the Borrower and the Subsidiary Loan
Parties, which opinions (i) shall be addressed to the Collateral Agent and each
of the Lenders, (ii) shall cover the due authorization, execution, delivery and
enforceability of each such Mortgage and (iii) shall be in form and substance
reasonably satisfactory to the Collateral Agent;

 

(d)                   evidence of flood insurance with respect to each Material
Gathering Station Real Property required by Section 5.02, if any, in form and
substance reasonably satisfactory to Administrative Agent, shall be delivered
with respect to each Second Amendment Additional Mortgage (or counterpart
thereof, supplement or other modification thereto) delivered pursuant to clause
(a) above and, if required by the provisions of Flood Insurance Laws, policies
or certificates of insurance of the type required by Section 5.02(c) (to the
extent customary and obtainable after the use of commercially reasonable
efforts); and

 

(e)                   such other certificates, documents and information related
to the Second Amendment Additional Mortgages as are reasonably requested by the
Lenders.”

 

(f)            Section 6.02(gg) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(gg)               any purchase option, call or similar right of a third party
with respect to Equity Interests or securities representing an interest in (i) a
joint venture or (ii) an Unrestricted Subsidiary.”

 

(g)           Section 6.06(e) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(e)         the Borrower may declare and pay dividends or make other
distributions to the MLP Entity in order to make any payment, prepayment or
settlement with respect to the Deferred True-up Obligation to the extent
permitted by Section 6.09(d);”

 

(h)           Section 6.09 of the Credit Agreement is hereby amended as follows:

 

(i)                    Section 6.09(b) of the Credit Agreement is hereby amended
and restated in its entirety as follows:

 

“(b)                 (i) Make, or agree or offer to pay or make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on Permitted Junior
Debt or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Permitted Junior Debt, except for (to the extent permitted by the
subordination provisions thereof) (A) payments of regularly scheduled interest,
(B) payments made solely with the

 

10

--------------------------------------------------------------------------------


 

proceeds from the issuance of common Equity Interests or from equity
contributions, (C) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, prepayments of any Permitted Junior Debt;
provided, that, no such prepayments shall be made with the proceeds of Loans,
(D) (1) prepayments made with the proceeds of any Permitted Refinancing
Indebtedness in respect thereof or (2) prepayments with the proceeds of any
non-cash interest bearing Equity Interests issued for such purchase that are not
redeemable prior to the date that is six months following the Stated Maturity
Date and that have terms and covenants no more restrictive than the Permitted
Junior Debt being so refinanced and (E) prepayments, redemptions, purchases or
other satisfaction prior to the scheduled maturity thereof of any Permitted
Junior Debt in an aggregate amount not to exceed U.S.$100.0 million; provided
that (1) both before and after giving effect to each such prepayment, no Default
or Event of Default exists, (2) after giving effect to each such prepayment, the
Borrower shall have Liquidity in an amount not less than U.S.$225.0 million,
(3) the Borrower shall be in compliance with the Financial Performance Covenants
on a Pro Forma Basis and (4) each such prepayment shall be at an all-in cost
(including all costs associated with such prepayment) equal to or less than the
face value of such Permitted Junior Debt prepaid at such time; or (ii) amend or
modify, or permit the amendment or modification of, any provision of any
Permitted Junior Debt or any agreement relating thereto other than amendments or
modifications that are not materially adverse to the Lenders and that do not
affect the subordination provisions thereof in a manner adverse to the Lenders.”

 

(ii)                   A new clause (d) is hereby added to the end of
Section 6.09 of the Credit Agreement, immediately following the existing clause
(c) thereof:

 

“(d) (i) Amend or modify, or permit the amendment or modification of the 2016
Contribution Agreement other than any such amendments or modifications (1) to
cure an ambiguity, omission, mistake, typographical error or other immaterial
defect and (2) which are not adverse in any material respect to the interests of
the Lenders; provided that, in the case of subclause (2), such amendment or
modification shall have been approved by the Administrative Agent in its sole
discretion or (ii) make, or agree or offer to pay or make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of the Deferred True-up Obligation at any date
prior to the later of (x) 91 days after the Stated Maturity Date and (y) until
the Obligations shall have been paid in full and all Letters of Credit have been
canceled or have expired (unless such Letters of Credit are fully cash
collateralized or otherwise addressed pursuant to another arrangement
satisfactory to each applicable Issuing Bank in its sole discretion) and all
amounts drawn thereunder have been reimbursed in full; provided, notwithstanding
this clause (d), that the Borrower may make payments, prepayments or any
settlement, in each case, for the full amount of and complete settlement and
termination of the Deferred True-up Obligation if both immediately before and
after giving effect thereto:  (A) no Default or Event of Default shall have
occurred and be continuing or would result therefrom and (B) the Borrower and
its Restricted Subsidiaries shall be in compliance, on a

 

11

--------------------------------------------------------------------------------


 

Pro Forma Basis after giving effect to such payment, prepayment or settlement
with the Financial Performance Covenants, each recomputed as at the last day of
the most recently ended fiscal quarter of the Borrower and its Restricted
Subsidiaries.”

 

(i)            Section 9.04(b)(iii) of the Credit Agreement is hereby amended
and restated in its entirety as follows:

 

“(iii)                Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section below, from and after the effective date
specified in each Assignment and Acceptance the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender hereunder shall, to the extent of the interest assigned
by such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.15, 2.16, 2.17 and 9.05; provided, that except to the
extent otherwise expressly agreed by the affected parties, and subject to
Section 9.25, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall not be effective as an assignment hereunder.”

 

(j)            A new Section 9.25 is hereby added immediately following
Section 9.24 of the Credit Agreement:

 

“Section 9.25        Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)   the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)   the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)             a reduction in full or in part or cancellation of any such
liability;

 

12

--------------------------------------------------------------------------------


 

(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability  in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.”

 

(k)           Schedule 2.01 to the Credit Agreement is hereby amended and
replaced with Schedule 2.01 attached hereto.

 

(l)            Schedule 9.01 to the Credit Agreement is hereby amended and
replaced with Schedule 9.01 attached hereto.

 

2.             Conditions Precedent.  This Amendment shall become effective as
of the Second Amendment Effective Date provided that each of the following
conditions is satisfied (or waived by (a) Required Lenders and (b) each other
Person required to consent to such waiver pursuant to and in accordance with
Section 9.08 of the Credit Agreement); provided, however, that if the Second
Amendment Effective Date has not occurred prior to April 30, 2016, this
amendment shall be void and of no further force and effect as of such date:

 

(a)           The Administrative Agent (or its counsel) shall have received from
each party to each of the following Loan Documents or instruments either (x) an
original counterpart of such Loan Document or instrument signed on behalf of
such party or (y) evidence satisfactory to the Administrative Agent (which may
include a facsimile copy or PDF copy of each signed signature page) that such
party has signed a counterpart of each of the following:

 

(i)                    this Amendment,

 

(ii)                   each of the following Collateral Documents and
instruments:

 

(A)  a supplement to the Collateral Agreement executed by each of the 2016
Acquired Entities substantially in the form of Exhibit I attached to the
Collateral Agreement;

 

(B)  the following documents and instruments from the Borrower and the
Subsidiary Loan Parties, as applicable, with respect to any Material Gathering
Station Real Property to be encumbered by a Second Amendment Date Mortgage:

 

(1)           one or more Mortgages duly authorized, executed and notarized
(with sufficient counterparts thereof to file an original in each applicable
jurisdiction), in form for recording in the recording office of each
jurisdiction where such Material Gathering Station Real Property is

 

13

--------------------------------------------------------------------------------


 

situated, in favor of the Collateral Agent, for its benefit and the benefit of
the Secured Parties, together with such other instruments as shall be necessary
or appropriate (in the reasonable judgment of the Collateral Agent) to create a
Lien under applicable law, all of which shall be in form and substance
reasonably satisfactory to Collateral Agent, which Mortgage and other
instruments shall be effective to create and/or maintain a first priority Lien
on such Material Gathering Station Real Property, subject to no Liens other than
Permitted Real Property Liens applicable to such Material Gathering Station Real
Property; and

 

(2)           all such other items as shall be reasonably necessary in the
opinion of counsel to the Lenders to create a valid and perfected first priority
mortgage Lien on such Material Gathering Station Real Property, subject only to
Permitted Real Property Liens.  Without limiting the generality of the
foregoing, the Administrative Agent shall have received, on behalf of itself,
the Collateral Agent, the Lenders, and each Issuing Bank, opinions of local
counsel for the Borrower and the Subsidiary Loan Parties, as applicable, in
states in which such Material Gathering Station Real Property is located, with
respect to the enforceability and validity of the Second Amendment Date
Mortgages and any related fixture filings in form and substance reasonably
satisfactory to the Administrative Agent;

 

(iii)                  the Deferred True-up Obligation Subordination Agreement;
and

 

(iv)                  each promissory note requested pursuant to
Section 2.09(e) of the Credit Agreement, if any.

 

(b)           The Administrative Agent (or its counsel) shall have received each
of the following documents and instruments from the Borrower and the Subsidiary
Loan Parties, as applicable, with respect to any Material Gathering Station Real
Property to be encumbered by a Second Amendment Date Mortgage: (i) evidence of
flood insurance with respect to each Material Gathering Station Real Property
required by Section 5.02 of the Credit Agreement, if any, in form and substance
reasonably satisfactory to Administrative Agent, shall be delivered as required
in Section 5.02 of the Credit Agreement and also on any day on which a Mortgage
(or counterpart thereof, supplement or other modification thereto) is delivered
pursuant to clause (a)(ii)(B)(1) above; and (ii) title diligence information of
the type described in Section 5.10(c) of the Credit Agreement that is reasonably
requested by the Administrative Agent.

 

(c)           The Administrative Agent shall have received, on behalf of itself,
the Collateral Agent, the Lenders and each Issuing Bank on or prior to the
Second Amendment Effective Date, favorable written opinions of Latham & Watkins
LLP, counsel for the Loan Parties, addressed to each Issuing Bank, the
Administrative Agent, the Collateral Agent and the Lenders and in form and
substance reasonably satisfactory to the Administrative Agent and covering such
matters relating to the Loan Documents (after giving effect to this Second
Amendment) as the Administrative Agent shall reasonably request, and each Loan
Party hereby instructs such counsel to deliver such opinions.

 

14

--------------------------------------------------------------------------------


 

(d)           The Administrative Agent shall have received each of the following
for each of the 2016 Acquired Entities:

 

(i)                    a copy (which shall be delivered as attachments to the
certificates required in the following clause (ii)) of the certificate or
articles of incorporation, partnership agreement or limited liability agreement,
including all amendments thereto, or other relevant constitutional documents
under applicable law of each such Person, (A) in the case of any such Person
that is an entity registered with the state of its formation (which shall
include, without limitation, each such Person that is a corporation), certified
as of a recent date by the Secretary of State (or other similar official) and a
certificate as to the good standing (which, in the case of each such Person that
is a Texas entity, shall include both a certificate of account status (or
comparable document) and a certificate of existence) of each such Person as of a
recent date from such Secretary of State (or other similar official) or (B) in
the case of each such Person that is not a registered business organization,
certified by the Secretary or Assistant Secretary, or the general partner,
managing member or sole member, as applicable, of such Person; and

 

(ii)                   a certificate of the Secretary, Assistant Secretary or
any Responsible Officer of each Loan Party, in each case dated the Second
Amendment Effective Date and certifying:

 

(A)      that attached thereto is a true, correct and complete copy of the
by-laws (or partnership agreement, memorandum and articles of association,
limited liability company agreement or other equivalent governing documents) of
such Person, together with any and all amendments thereto, as in effect on the
Second Amendment Effective Date and at the time the resolutions described in
clause (B) below were adopted,

 

(B)      that attached thereto is a true, correct and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of such Person (or its managing general partner or managing member); that
such resolutions authorize (i) the execution, delivery and performance of the
Loan Documents to which such Person is a party and (ii) in the case of the
Borrower, the Borrowings hereunder; that such resolutions have not been
modified, rescinded or amended and are in full force and effect on the Second
Amendment Effective Date,

 

(C)      that attached thereto is a true, correct and complete copy of the
certificate or articles of incorporation, partnership agreement or limited
liability agreement of such Person, certified as required in clause (i) above,
and that such governing document or documents have not been amended since the
date of the last amendment attached thereto,

 

(D)      as to the incumbency and specimen signature of each officer or director
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Person, and

 

15

--------------------------------------------------------------------------------


 

(E)       as to the absence of any pending proceeding for the dissolution or
liquidation of such Person or, to the knowledge of such Person, threatening the
existence of such Person.

 

(e)           The Administrative Agent shall have received from Borrower a
certificate in form and substance satisfactory to the Administrative Agent,
which certificate has been executed by the secretary of Borrower (or other such
officer as may be acceptable to the Administrative Agent) and certifies that:

 

(i)            no Default or Event of Default exists;

 

(ii)           the representations and warranties contained in Article III of
the Credit Agreement and the other Loan Documents shall be true and correct in
all material respects (except for any representation and warranty that is
qualified by materiality or Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects) on and as of the Second
Amendment Effective Date except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date, except
that the representations and warranties contained in Section 3.05 of the Credit
Agreement shall be deemed to refer to the most recent financial statements
furnished pursuant to Sections 5.04(a) and (b) of the Credit Agreement,
respectively;

 

(iii)          the Borrower and its Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the Financial Performance Covenants
recomputed as at the last day of the most recently ended fiscal quarter of the
Borrower and its Restricted Subsidiaries;

 

(iv)          After giving effect to the 2016 Acquisition, and the other
transactions contemplated hereby, the Borrower and its Restricted Subsidiaries
shall have no outstanding Indebtedness other than (i) the Loans and other
extensions of credit under the Credit Agreement and (ii) other Permitted
Indebtedness; and

 

(v)           the Borrower’s and each applicable Restricted Subsidiary’s equity
interests in the 2016 Acquired Entities and the 2016 Acquired Interests are
pledged to secure the Obligations.

 

(f)            The 2016 Acquisition shall have occurred or shall occur
substantially contemporaneously with the Second Amendment Effective Date in
accordance with the terms of the 2016 Contribution Agreement.

 

(g)           The Collateral and Guarantee Requirement with respect to items to
be completed as of the Second Amendment Effective Date shall have been satisfied
and the Administrative Agent shall have received a completed Perfection
Certificate from (i) each Person required to deliver one or more Collateral
Documents on the Second Amendment Effective Date pursuant to the Collateral and
Guarantee Requirement and (ii) each Person required to deliver one or more
Collateral Documents as a condition to the Second Amendment, dated the Second
Amendment Effective Date and signed by a Responsible Officer of each Loan Party,
together with all attachments contemplated thereby, including the results of a
search of the UCC (or equivalent

 

16

--------------------------------------------------------------------------------


 

under other similar law) filings made with respect to such Persons in the
jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted by
Section 6.02 of the Credit Agreement or have been released.

 

(h)           The Administrative Agent shall have completed and be satisfied
with due diligence (including regarding business, financial, legal and
environmental matters) relative to 2016 Acquired Entities, the 2016 Acquired
Interests and the 2016 Acquisition, including the terms and conditions of the
Deferred True-up Obligation and the 2016 Contribution Agreement.

 

(i)            Topco’s Amended and Restated Credit Agreement dated as of
February 28, 2014, shall be fully repaid and all commitments thereunder
terminated prior to or substantially contemporaneously with the Second Amendment
Effective Date and the Administrative Agent shall have received satisfactory
evidence that provision has been made for the release of all Liens securing
obligations thereunder and all Lien releases, UCC-3’s, or other documents or
instruments necessary or desirable to effect such Lien releases shall have been
executed and delivered to the Administrative Agent in form and substance
satisfactory to the Administrative Agent.

 

(j)            The Administrative Agent shall have received all fees payable
thereto or to any Lender or to Wells Fargo Securities, LLC, as arranger, on or
prior to the Second Amendment Effective Date and, to the extent invoiced, all
other amounts due and payable pursuant to the Credit Agreement and Loan
Documents on or prior to the Second Amendment Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
(including reasonable fees and expenses of Sidley Austin LLP, counsel to the
Administrative Agent) that are required to be reimbursed or paid by the Borrower
under the Credit Agreement, hereunder or under any Loan Document.

 

(k)           The Administrative Agent shall have received insurance
certificates, endorsements or other appropriate evidence supplied by one or more
insurance brokers or insurance companies demonstrating compliance with all
insurance requirements set forth in Section 5.02 of the Credit Agreement
(including, without limitation, Section 5.02(c) of the Credit Agreement).

 

(l)            The Administrative Agent and the Lenders shall have received all
documentation and other information required by regulatory authorities with
respect to the Loan Parties under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the U.S.A.
PATRIOT Act, that has been requested by the Administrative Agent.

 

(m)          The Administrative Agent shall have received (i) a consolidated
balance sheet, prepared on a Pro Forma Basis, of the MLP Entity as of the Second
Amendment Effective Date acceptable to the Administrative Agent and an income
statement showing the financial position of the MLP Entity for the twelve-month
period ended on December 31, 2015 (provided that delivery of the MLP Entity’s
updated financial model pursuant to the following clause (ii) shall be deemed to
satisfy delivery of such income statement), and (ii) an updated financial model

 

17

--------------------------------------------------------------------------------


 

provided by the MLP Entity, which shall not be materially inconsistent with the
prior financial model delivered by the MLP Entity to the Administrative Agent in
connection with the Second Amendment and the 2016 Acquisition (except to the
extent of any adjustments as may have been agreed between the Borrower and the
Administrative Agent).

 

(n)           The Administrative Agent shall be satisfied that, after giving
effect to the initial Borrowings to be made on the Second Amendment Effective
Date, the matters certified to in each certificate are true.

 

(o)           The Borrower shall have, after giving effect to the Second
Amendment and any Borrowings on the Second Amendment Effective Date, aggregate
Available Unused Commitments in an amount not less than U.S.$300.0 million.

 

(p)           The Administrative Agent shall have received such other documents
as the Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

 

The Administrative Agent shall notify the Borrower and the Lenders of the Second
Amendment Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Second Amendment Lenders
to make Loans shall not become effective unless each of the foregoing conditions
is satisfied (or waived by (a) Required Lenders and (b) each other Person
required to consent to such waiver pursuant to and in accordance with
Section 9.08 of the Credit Agreement) on or prior to the Second Amendment
Effective Date.

 

3.             New Lenders and Reallocation of Revolving Facility Commitments. 
The Lenders hereby agree to reallocate the Revolving Facility Commitments, the
Revolving Facility Percentages and aggregate Revolving Facility Credit Exposures
and to, among other things, (a) allow certain financial institutions identified
by Wells Fargo Securities, LLC, in consultation with the Borrower, to become
parties to the Credit Agreement as Lenders (each, a “Second Amendment New
Lender”) by acquiring an interest in the Revolving Facility Commitments, the
Revolving Facility Percentages and aggregate Revolving Facility Credit Exposures
and (b) to allow certain existing Lenders (the “Second Amendment Increasing
Lenders” and together with the Second Amendment New Lenders, the “Second
Amendment Lenders”) to increase their Revolving Facility Commitments, Revolving
Facility Percentages and aggregate Revolving Facility Credit Exposures.  Each of
the Administrative Agent and the Borrower hereby consent to (i) the reallocation
of the Revolving Facility Commitments, the Revolving Facility Percentages and
aggregate Revolving Facility Credit Exposures and (ii) each Second Amendment
Lender’s acquisition of an interest in or increase of, as applicable, the
Revolving Facility Commitments, the Revolving Facility Percentages and aggregate
Revolving Facility Credit Exposures.  The assignments by the existing Lenders
necessary to effect the reallocation of the Revolving Facility Commitments, the
Revolving Facility Percentages and aggregate Revolving Facility Credit Exposures
and the assumptions by the Second Amendment Lenders necessary for such Second
Amendment Lenders to acquire or increase such interests are hereby consummated
pursuant to the terms and provisions of this Section 3 and of Section 9.04(b) of
the Credit Agreement, and each Lender, including the Second Amendment Lenders,
is deemed to have consummated such assignments and assumptions pursuant to the
terms, provisions and representations of the Assignment and Assumption attached
as Exhibit A to the Credit Agreement as if each Lender, including the Second
Amendment Lenders, had executed and

 

18

--------------------------------------------------------------------------------


 

delivered an Assignment and Assumption (with the Effective Date, as defined
therein, being the Second Amendment Effective Date); provided that the
Administrative Agent hereby waives the $3,500 processing and recordation fee set
forth in Section 9.04(b)(v) of the Credit Agreement with respect to the
assignments and assumptions contemplated by this Section 3; provided further
that any Second Amendment New Lender that is a Non-U.S. Lender shall have
delivered to the Borrower (with a copy to the Administrative Agent) the
documentation required pursuant to Section 2.17(e) of the Credit Agreement.  On
the Second Amendment Effective Date and after giving effect to such assignments
and assumptions, the Revolving Facility Percentage and Revolving Facility
Commitment of each Lender shall be as set forth on Annex I to this Amendment. 
Each Lender hereby consents and agrees to the Revolving Facility Percentage and
Revolving Facility Commitment set forth on Annex I to this Amendment.  Each
Swingline Lender and each Issuing Bank hereby consents and agrees to the
Revolving Facility Percentage and Revolving Facility Commitment set forth on
Annex I to this Amendment.  To the extent requested by any Lender, and in
accordance with Section 2.16 of the Credit Agreement, the Borrower shall pay to
such Lender, within the time period prescribed by Section 2.16 of the Credit
Agreement, any amounts required to be paid by Borrower under Section 2.16 of the
Credit Agreement in the event the payment of any principal of any Eurodollar
Loan or the conversion of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto is required in connection with the
reallocation contemplated by this Section 3.  Notwithstanding any provision in
Section 9.04(b) to the contrary, all parties hereto agree that the assignments
and assumptions provided for in this Section 3 have been approved and consented
to by all such parties and are effective as provided herein and in the event of
any conflict between this Section 3 and Section 9.04(b) of the Credit Agreement,
the terms and provisions of this Section 3 shall control.

 

4.             Representations and Warranties.  Each Loan Party represents and
warrants to the Administrative Agent and each of the Lenders that:

 

(a)   all of the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except for any representation and warranty that is qualified by
materiality or Material Adverse Effect, which such representation and warranty
shall be true and correct in all respects) on and as of the Second Amendment
Effective Date except to the extent that such representations and warranties
expressly relate solely to an earlier date in which case they shall have been
true and correct in all material respects as of such earlier date, except that
the representations and warranties contained in Section 3.05 of the Credit
Agreement shall be deemed to refer to the most recent financial statements
furnished pursuant to Sections 5.04(a) and (b) of the Credit Agreement,
respectively;

 

(b)   no Default or Event of Default has occurred and is continuing as of the
Second Amendment Effective Date under any Loan Document;

 

(c)   this Amendment is within such Loan Party’s organizational powers and has
been duly authorized by all necessary organizational action on the part of such
Loan Party;

 

19

--------------------------------------------------------------------------------


 

(d)   this Amendment has been duly executed and delivered by each Loan Party and
constitutes a legal, valid and binding obligation of each Loan Party,
enforceable against such Loan Party in accordance with its terms, subject to
applicable laws affecting creditors’ rights generally and subject to (i) the
effects of bankruptcy, insolvency, moratorium, reorganization, fraudulent
conveyance or other laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing; and

 

(e)   this Amendment will not violate any applicable law in any material
respect, will not violate or result in a default or require any consent or
approval under any indenture, agreement or other instrument binding upon any
Loan Party or its property, or give rise to a right thereunder to require any
payment to be made by any Loan Party, except for violations, defaults or the
creation of such rights that could not reasonably be expected to result in a
Material Adverse Effect.

 

5.             Ratification.  Except as expressly amended hereby, the Loan
Documents shall remain in full force and effect.  The Credit Agreement and the
Collateral Agreement, each as hereby amended, and all rights and powers created
thereby or thereunder and under the other Loan Documents are in all respects
ratified and confirmed and remain in full force and effect.

 

6.             Reaffirmation of Collateral Documents.  In connection with the
increase of the Revolving Facility Commitments, each of the entities listed on
Exhibit A hereto (each such entity being referred to hereinafter individually as
a “Loan Party” and collectively, the “Loan Parties”), as debtor, grantor,
pledgor, guarantor, or another similar capacity in which such Loan Party grants
Liens or security interests or otherwise acts as a guarantor, joint or several
obligor or other accommodation party, as the case may be, in each case under the
Collateral Documents heretofore executed and delivered in connection with or
pursuant to the Credit Agreement (as such Collateral Documents may have been
heretofore, or are hereby, amended, restated, supplemented or otherwise
modified) including, without limitation, the Collateral Documents described in
Exhibit B hereto, hereby (a) ratifies and reaffirms all of its payment and
performance obligations, contingent or otherwise, under such Collateral
Documents to which it is a party, (b) to the extent such Loan Party granted
Liens on or security interests in any of its properties pursuant to such
Collateral Documents, hereby ratifies and reaffirms such grant of security and
confirms that such Liens and security interests continue to secure the Secured
Obligations (as defined in the Collateral Agreement) thereunder and (c) to the
extent such Loan Party guaranteed, was joint or severally liable, or provided
other accommodations with respect to, the Obligations or any portion thereof,
hereby ratifies and reaffirms such guaranties, liabilities and other
accommodations.

 

7.             Definitions and References.  Any term used in this Amendment that
is defined in the Credit Agreement shall have the meaning therein ascribed to
it.  The terms “Agreement” and “Credit Agreement” as used in the Loan Documents
or any other instrument, document or writing furnished to the Administrative
Agent, the Collateral Agent or the Lenders by the Borrower and referring to the
Credit Agreement shall mean the Credit Agreement as hereby amended.

 

20

--------------------------------------------------------------------------------


 

8.             Miscellaneous.  This Amendment (a) shall be binding upon and
inure to the benefit of the Borrower, the Guarantors, the Administrative Agent,
the Collateral Agent and the Lenders and their respective successors and assigns
(provided, however, no party may assign its rights hereunder except in
accordance with the Credit Agreement); (b) may be modified or amended only in
accordance with the Credit Agreement; (c) may be executed in several
counterparts, and by the parties hereto on separate counterparts, and each
counterpart, when so executed and delivered, shall constitute an original
agreement, and all such separate counterparts shall constitute but one and the
same agreement; and (d) TOGETHER WITH THE OTHER LOAN DOCUMENTS, EMBODIES THE
ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS, CONSENTS AND
UNDERSTANDINGS RELATING TO SUCH SUBJECT MATTER.  Delivery of an executed
counterpart of a signature page to this Amendment by telecopy or as an
attachment to an email shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

9.             Loan Document.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender, the Administrative Agent or the
Collateral Agent under any of the Loan Documents, nor constitute a waiver of any
provision of any of the Loan Documents. On and after the effectiveness of this
Amendment, this Amendment shall for all purposes constitute a Loan Document.

 

10.          Governing Law.   This Amendment shall be governed by, and construed
in accordance with, the law of the State of New York.

 

[Signature Pages Follow]

 

21

--------------------------------------------------------------------------------


 

The parties hereto have caused this Amendment to be duly executed as of the day
and year first above written.

 

 

BORROWER:

 

 

 

 

SUMMIT MIDSTREAM HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ Matthew S. Harrison

 

 

Name:

Matthew S. Harrison

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

SUMMIT MIDSTREAM PARTNERS, LP

 

 

 

 

By:

SUMMIT MIDSTREAM GP, LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Matthew S. Harrison

 

 

Name:

Matthew S. Harrison

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

DFW MIDSTREAM SERVICES LLC

 

 

 

SUMMIT MIDSTREAM FINANCE CORP.

 

 

 

GRAND RIVER GATHERING, LLC

 

 

 

RED ROCK GATHERING COMPANY, LLC

 

 

 

BISON MIDSTREAM, LLC

 

 

 

POLAR MIDSTREAM, LLC

 

 

 

EPPING TRANSMISSION COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ Matthew S. Harrison

 

 

Name:

Matthew S. Harrison

 

 

Title:

Executive Vice President

 

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral
Agent, Issuing Bank, Swingline Lender and a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Alan W. Wray

 

 

Name:

Alan W. Wray

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------